Title: Joseph Willard to John Adams, 14 December 1784
From: Willard, Joseph
To: Adams, John


        
          Sir,
          Cambridge Decr 14. 1784.
        
        I thank you for your obliging letter of September 8, which I received in November. I now take the first opportunity that has offered of making you a return. What you say of this University is very flattering to us; especially, as coming from so excellent a judge of the merits of literary Societies, and one who has had so good an opportunity of comparing the mode of education in this, with that which is pursued in some of the most celebrated in Europe.
        Soon after the receipt of your Excellency’s letter, I communicated to the Corporation your design of sending your son to us, and have now the pleasure and satisfaction of enclosing their unanimous vote upon the subject, which I laid before the Overseers, at a meeting which happened a few days afterward, by which Board it was unanimously concurred: And your son may be received into one of the higher classes in this University, free from all extra expence to you, any law to the contrary notwithstanding. The favor is indeed small in itself, yet, as it was designed as a mark of esteem and respect, by the two Boards, I trust it will not be unacceptable to you.
        Should you send your son to us, I could wish, for his own benefit, that he might be here by the beginning of April next, if possible. Should he come by that time, and enter into the class of Junior Sophisters, his stay at the University would be about fifteen months; and he would have the advantage of attending two courses of lectures in experimental philosphy, in which branch of science, I should suppose him not so far advanced, as in some others: But should he not be here ’till Commencement, and then enter a Senior Sophister, he would have the benefit of but one course.
        When I mentioned to your Excellency my wishes to travel, I had little view to any immediate pecuniary advantages for the University

thereby; for I was not a stranger to Dr Witherspoon’s unsuccessfulness: But I did not know whether, from the improvements I might make abroad, in the knowlege of the world, and of the state of literature and science in Europe, and the connexion I might form with literary characters such advantages might not accrue to the Society, of which I have the honor of being the head, as would compensate for the expence the University might be at, in maintaining me abroad, twelve or eighteen months; for I had no thought of travelling at my own expence, which, perhaps, I did not clearly express to you, in my letter.
        Would the probable advantages, Sir, to the University, resulting from such an errand to Europe, make it expedient for the Corporation to consent to my going, and to my maintenance while absent? I have not the least wish merely to consult my private inclinations in this matter, which are certainly for travelling, but the benefit of this literary Society, whose advantage weighs vastly more with me, than any particular personal gratification.
        I wish to enquire much of your Excellency respecting foreign affairs; and particularly concerning our commercial negotiations, and what we are to expect from Great Britain. But, perhaps, such enquiries would not at present be proper; and should they be proper, I could hardly expect that you could find time from your important affairs to write me on the subject.
        Pardon me, Sir, for the interruption I have already given you, and permit me to subscribe, / with the highest esteem and respect, / Sir, / your Excellency’s most humble / and obedient servant
        
          Joseph Willard.
        
      